Fourth Court of Appeals
                               San Antonio, Texas
                                     October 4, 2019

                                   No. 04-19-00455-CV

                    IN THE INTEREST OF Y.M. AND J.A.V., JR.


                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-00111
                      The Honorable Monique Diaz, Judge Presiding


                                     ORDER
    The Appellee, A.M., Jr.’s Motion for Extension of Time to File Brief is hereby
GRANTED. The appellee’s brief is due on or before October 21, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.



                                                 ___________________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk